Citation Nr: 0838620	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  92-17 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for a generalized anxiety disorder, from August 28, 1991, to 
July 8, 1999, and in excess of 60 percent from July 9, 1999.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The veteran had active service from April 7, 1966, to June 
14, 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine.  

In a January 2002 decision, the Board denied the veteran's 
current claims, a claim for service connection for cerebral 
palsy, and a claim that the 10 percent reduction in 
disability rating associated with a generalized anxiety 
disorder which pre-existed service was improper.  The veteran 
appealed that decision, and in September 2002 the United 
States Court of Appeals for Veterans Claims (Court), pursuant 
to a joint motion for remand, vacated the January 2002 Board 
decision to the extent that it denied the veteran's increased 
rating claim.  The remaining issues were dismissed.  The 
veteran's claims were remanded by the Board for further 
development in December 2003 and in July 2005.

Following the development requested in those remands, the 
Board again denied the remaining claims in a decision dated 
in February 2006.  The veteran appealed that decision, and 
pursuant to another joint motion for remand, the Court 
vacated the February 2006 decision and remanded the case for 
compliance with the Joint Motion.  The Board remanded the 
case for further development in February 2007.

In a statement received at the Board in September 2008, the 
veteran's attorney requested that the veteran be scheduled 
for a hearing before the Board.  However, in April 2008 the 
veteran had testified at a Travel Board hearing before the 
undersigned, and the record contains a transcript of that 
hearing.  As the veteran was already afforded an appropriate 
hearing before the Board in April 2008, another hearing is 
not in order.  See 38 C.F.R. § 20.700 (2007).      


FINDING OF FACT

Since August 28, 1991, the veteran has been demonstrably 
unable to obtain or retain employment due to his service-
connected generalized anxiety disorder.


CONCLUSION OF LAW

The schedular criteria for an initial 100 percent disability 
rating for generalized anxiety disorder have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.22, 
4.132, Diagnostic Code 9400 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a result of the Board's decision to grant the maximum 
benefit possible, any failure on the part of VA to notify 
and/or develop the claim pursuant to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008), cannot be considered 
prejudicial to the veteran.  The Board will therefore proceed 
to a review of this claim on the merits.  

VA records show numerous admissions and treatment for alcohol 
intoxication and dependence over the years.  During 
hospitalization for treatment of alcohol dependence and 
intoxication from September to October 1986, the veteran was 
agitated and explosive and became loud and profane.  In July 
1988, he reported that he last worked in 1977, at which time 
he lost his job because of drinking.  It was noted that he 
could be violent when intoxicated.  Following hospitalization 
from September to October 1988, he was described as 
employable.  He was considered moderately disabled.  However, 
in December 1988 he was described as disabled from gainful 
employment.  His prognosis was guarded due to his inability 
to discontinue drinking.  In January 1990, the veteran was 
described as acutely intoxicated and distraught.  His speech 
was irrational, rambling, inappropriate, and consistent with 
alcoholic ideation.  During admission for detoxification in 
August 1990, it was noted that he participated in a work 
incentive therapy program for several years, but his work was 
interrupted on a number of occasions because of substance 
abuse.  The psychologist concluded that the veteran was not 
ready to be assisted vocationally due to his substance abuse.  
The veteran was again described as unemployable, based upon 
diagnoses of alcohol intoxication and withdrawal and alcohol 
dependency, in September 1990.  He admitted to previous 
hallucinations on drinking binges.    

In January 1991, the veteran was stable and sober and working 
through vocational rehabilitation.  In March 1991, he 
reported being a volunteer at a mental health institute.  
During hospitalization for treatment of alcoholism in April 
1991, there were some spastic changes consistent with 
cerebral palsy of a mild degree.  Pertinent diagnoses 
included alcoholism, cerebral palsy, and chronic low back 
strain.  The veteran was deemed employable within the limits 
of his condition.  In October 1991, he was working 20 hours a 
week in conjunction with work incentive therapy.  

In May 1992, the veteran asserted that his nerves worsened 
after service, that he had been divorced twice, and that he 
could not hold a job since service.  He stated that he was 
currently a volunteer at VA and worked every day to assist 
other veterans.

Upon VA hospitalization in January 1993, it was noted that 
the veteran was employed.  He was divorced, but spoke to his 
daughter and grandchildren.  He had become very depressed, 
started drinking, and took three extra pills.  He was alert 
and oriented in all three spheres and did not show any sign 
of abnormality in his thought processes.  There were no 
hallucinations or delusions.  He did not appear outwardly 
depressed.  Pertinent diagnoses included acute alcohol 
intoxication and depression.  The veteran was again 
hospitalized for treatment of alcohol intoxication and 
dependence in April, July, August, and October 1993.  It was 
noted that he was unemployable and disabled.  In October 
1993, he was assigned a GAF score of 40/60. 

VA outpatient treatment records dated in November and 
December 1993, and in February 1994, show that the veteran 
was anxious and had trouble sleeping.  He denied any 
depression or suicidal thoughts.  Upon VA hospitalization in 
January 1994, he was treated for alcohol 
intoxication/withdrawal and alcohol dependence.  He was 
assigned a GAF score of 40/60.  It was noted that he was 
employable.  He was again hospitalized for alcohol treatment 
in March and May 1994, at which time he was described as 
employable.  In May 1994, he was very intoxicated, tearful, 
and angry, and had to be restrained.

Upon VA hospitalization in July 1994, the veteran was 
diagnosed as having cerebral palsy, nicotine dependence, 
malnutrition, possible alcoholic gastritis, and chronic 
alcohol dependence.  The examiner indicated that he was 
considered disabled from gainful employment.  He had been a 
volunteer at the hospital but was unable to do the work 
because of his recurrent surge of alcohol dependence.

Upon VA mental disorders examination in January 1995, the 
veteran reported that he had been divorced twice, and that he 
last worked in 1977.  He was in receipt of SSA disability 
benefits.  He lived alone and drank a 6-pack of beer daily.  
He visited his daughter once every two months (she lived 
about 150 miles away), and saw his parents twice a month, and 
his brothers occasionally.  His activities were limited.  He 
went to the store every morning to get his 6-pack.  He had no 
close friends and did not belong to any clubs or social 
organizations.

On mental status examination, the veteran's conversation was 
spontaneous but jerky, as were his body movements.  Eye 
contact was satisfactory.  He appeared to be nervous, and his 
affect was mood congruent.  He was of average intelligence 
with a fair fund of general knowledge.  There was no evidence 
of psychosis, although he had possibly suffered alcoholic 
hallucinations about 10 years previously.  He was oriented to 
time, place, and person.  Memory was intact.  Psychomotor 
activity was wildly increased with jerky body movements.  
There was no loosening of associations, delusions, or 
hallucinations.  Insight was present and judgment on common, 
everyday issues was adequate.  The veteran was able to 
maintain minimal but satisfactory personal hygiene.  The 
veteran described panic attacks, usually at night.  They also 
occurred during the day but were smothered by the use of 
alcohol and medication.  Pertinent diagnoses were a 
generalized anxiety disorder and alcohol addiction, and the 
examiner noted that global functioning over the past year had 
been poor.  The examiner stated that the veteran was 
unemployable.  With respect to social functioning, the 
examiner assigned a GAF score of 61-70 and noted that the 
veteran had difficulty in social functioning mainly because 
of his continued anxiety and alcohol addiction.  The examiner 
also stated that there were times when the veteran's symptoms 
became more serious with a history of wild uncontrollable 
temper, at one time, requiring a hold by physical means.  At 
such a time, the veteran's mental status would be completely 
one of confusion with delusions and hallucinations with 
serious impairment in communication and judgment.  

The veteran was examined on two occasions by Frank Luongo, 
Ph.D. in January 1995.  Dr. Luongo reviewed the veteran's 
records.  The veteran was casually dressed, groomed, and 
hygiened.  He was oriented, cooperative, personable, 
friendly, and likable.  He did not appear to be guarded and 
appeared to have a good sense of humor, but also evidenced a 
distinct lack of insight into many background psychological 
factors in his life and world.  He tended to place the blame 
for many unfortunate developments in his life upon alcohol.  
He did not demonstrate any psychotic thought processes and 
did not appear to be significantly depressed.  He was of 
perhaps dull/normal cognitive capacity and was honest and 
candid about himself and his life to the extent of his 
capability.  He was not evasive and did not appear to be 
malingering or attempting to create an untruthful impression.  

The veteran stated that he dropped out of school prior to 
service.  He had problems in school and with the police, but 
had a normal social life, including sports, and friendships.  
He also stated that he was sometimes excluded from sports.  
He was unable to live up to the physical requirements of 
other children his age.  He had a hard time sitting in school 
and had conflicts with his teachers.  He stated that he was 
evaluated at Hide Rehabilitation Center ate age 17 because of 
his shaking and tremors.  

He attempted to enter service at age 17 but failed the 
physical requirements.  He then attempted various jobs, 
including construction, dishwashing, and office cleaning.  He 
was then drafted into the Army, and reported that he had bad 
nerves on the induction form, which was a euphemism for his 
tremors and other physical peculiarities.  He denied taking 
any medication for his nerves and passed the physical.  He 
was in basic training for five weeks, and recalled being 
unable to do the running, suffering pain and spasms and other 
physical limitations.  He was unable to fulfill the physical 
requirements and his tremors and spasms increased markedly.  
He increased his alcohol consumption to quiet his muscular 
spasms and pain, and also to combat a mounting anxiety and a 
sense of impending failure and humiliation.  After his 
separation from service, he first sought medical treatment in 
1972 for drinking.  Dr. Luongo concluded that "the set of 
circumstances unique to the military situation including the 
unusual physical demands . . . precipitated a physical and 
emotional breakdown from which [the veteran] has never fully 
recovered." 

A December 1996 letter from the Social Security 
Administration notes that the veteran had been determined to 
be disabled from October 1977 and that was based on a primary 
diagnosis of chronic and continuous alcohol abuse and 
dependence, with a secondary diagnosis of dependent 
personality disorder.  It was noted that the veteran 
underwent a medical review in June 1995 and it was found that 
the veteran remained disabled, but his diagnosis was changed 
to cerebral palsy with a secondary diagnosis of substance 
addiction disorder.  It was further noted that the SSA 
decisions appeared to be based entirely on VA medical 
records.

The veteran was again hospitalized for alcohol treatment in 
September 1995.  He was anxious.  In November 1995, it was 
noted that he continued to drink.  He visited his parents and 
his daughter and her children.  Upon hospitalizations in May 
1997, and January and April 1998, he was diagnosed as having 
alcohol intoxication and withdrawal and alcohol dependence.  
In May 1997, he appeared anxious.  He was cooperative and 
friendly.  He denied any suicidal or homicidal thoughts, 
delusions, or hallucinations.

VA treatment records dated from January 1999 to April 2000 
show frequent treatment for alcohol abuse.  Anxiety was noted 
in April 2000.

The veteran was afforded a VA psychiatric examination in July 
1999.  He stated that he got nervous all the time and had 
been nervous for years.  He was a drinker for years, and 
still drank.  He drank beer on a daily basis.  During the 
past year, he experienced restlessness, easy mental fatigue, 
difficulty concentrating, irritability, and sleep 
disturbance.  All of these symptoms had persisted for at 
least the past year without remission.  The veteran said that 
he had had these symptoms since childhood, and he felt that 
they got worse in the Army.

On mental status examination, the veteran appeared anxious.  
He seemed hypervigilant and agitated.  He had poor eye 
contact and he tended to mutter and mumble.  He did not 
describe panic attacks, but admitted to substance abuse.  He 
did not have a specific phobia.  His hands shook and sweated, 
and his speech was rambling.  There were no obsessions or 
compulsions.  The veteran had memory impairments for times in 
the past when he was drinking alcohol.  He was oriented to 
time, place, and person.  His personal hygiene was adequate.  
He denied any suicidal or homicidal thoughts, ideas, plans, 
or intent.  The veteran did not report any current impulse 
control problems, but he said that in the past when he was 
drinking heavily he would do things such as drive his car 90 
miles an hour, and end up wrecking the car.  He had 
difficulty with his concentration, although there were no 
delusions or hallucinations.  The main features of the 
veteran's mental status examination were his complaints of 
anxiety and his agitation.  He appeared to be restless.  His 
mood was depressed and his affect was blunted.

The examiner diagnosed generalized anxiety disorder and 
alcohol dependence, with a history of polysubstance abuse.  A 
GAF score of 40 was assigned, which meant, according to the 
examiner, that the veteran had major impairment of judgment, 
thinking, and mood.  He had difficulty with concentration, 
adapted poorly to stress, and had severely impaired social 
and industrial capacity.  He tended to be irritable with 
others and withdrawn.

In an addendum to the July 1999 report, the VA psychiatric 
examiner stated that given the veteran's history it was more 
likely than not that he had a "mild degree of generalized 
anxiety disorder pre-existing the service."

Upon VA neurological examination in July 1999, the examiner 
concluded that the veteran had a tremor that may have been 
mild in the beginning, but that it was certainly significant 
now, and was most likely related to prolonged alcohol use.

In March 2001, a VHA physician, the director of neurology 
outpatient services, stated that there was sufficient support 
that the veteran suffered a perinatal injury whose expression 
in childhood included mild cognitive impairment, anxiety 
disorder, and some abnormal movements and coordination.  The 
physician opined that there was no evidence that objective 
neurologic findings had worsened during the veteran's post-
service years.  However, the veteran's anxiety disorder had 
continued at a level of severity above his pre-service 
baseline.  Factors contributing to this included continued 
life-stressors and alcohol dependence.

In July 2001, Arthur R. Dingley, J.D., D.O., an attending 
psychiatrist at Spring Harbor Hospital, reviewed several 
records from the veteran's claims file, including the 
service medical records, the January 1995 report from Frank 
Luongo, Ph.D., the July 1999 VA report of psychiatric 
examination, and the January 1991 statement from a VA 
examiner.  

Dr. Dingley noted that the veteran was twice married and 
divorced.  He went out drinking when he was supposed to be 
watching his daughter, and his wife was called home by a 
neighbor and discovered the infant unattended.  The veteran 
was overwhelmed with anxiety and fits of rage, smashing 
windows with his fists.  His wife promptly divorced him.  He 
had not worked since 1977 when he was fired from a job for 
drinking.  The veteran gave a long history of anxiety, 
depression, and severe alcohol abuse and addiction.  He was 
born with mild cerebral palsy and mild mental retardation.  
He was psychologically and emotionally completely 
overwhelmed during service.  He described basic training as 
big and hectic.  He was markedly anxious following his 
discharge from service and never recovered his emotional 
equilibrium.  He was chronically anxious, and his chronic 
anxiety was punctuated by full-blown panic attacks.  During 
these panic attacks, which persisted to the present time, he 
could become confused and disoriented.  He sometimes 
experienced auditory hallucinations of voices and music 
during these episodes.  He had also been prone to attacks of 
rage.  Although he had not been physically violent, except 
for getting into bar fights when drinking, he had been known 
to destroy property and punch windows and walls.  The 
veteran also reported that he began drinking as a teenager 
and began serious drinking during service and drank heavily 
for more than 20 years thereafter.  He abused many 
psychoactive substances over a period of 6 months after 
discharge from service.  

The veteran had great difficulty with school, but passed 
from grade to grade and did not have special education 
classes.  In high school, he was completely unable to handle 
the curriculum and failed all of  his courses.  He then quit 
high school and enrolled in some type of job training 
program.  He entered active service in 1966, but was 
completely unable to adapt to military life and became 
markedly anxious and overwhelmed, resulting in a medical 
discharge.  After service, he was completely unable to adapt 
to any type of responsible adult role.  His wives divorced 
him because of his fits of anxiety and rage.  He had very 
little contact with his son over the past 27 years, but had 
some relationship with his adult daughter.  Throughout the 
1980s, the veteran was a  homeless alcoholic.  Over the past 
10 years, he had increasing psychosocial stability and some 
relief, with treatment, from his anxiety and depression, 
although he has relapsed frequently to alcohol abuse over 
the past 10 years as well.

On mental status examination, the veteran was casually 
dressed and well groomed. His speech was dysarthric and he 
made poor eye contact.  He was physically agitated throughout 
the interview, moving his arms and legs constantly in a 
manner suggestive of both long-standing low grade spasticity 
and anxiety.  His mood was  anxious and depressed.  Affect 
was congruent with mood.  Thought form was tangential and, 
although veteran responded to redirection in the 
conversation, he would lapse continuously into long stories 
which were of little relevance to the question asked.  
Thought contents were within  normal limits.  The veteran 
admitted to some auditory hallucinations of music and of 
voices when he had  panic attacks.  Otherwise, he had no 
first rank symptoms of psychosis.  His thinking was concrete.  
Although he appeared cognitively limited, he did quite well 
on the cognitive functioning portion of his examination.  He 
quickly and correctly calculated that there are 23 nickels in 
$1.15 and recalled 3 out of 3 objects  easily at 5 minutes, 
despite much intervening conversation about other things.  
His concentration was  moderately to markedly impaired by his 
anxiety.  Memory was mildly impaired for recent events, 
moderately impaired for more distant events, probably on 
account of his heavy alcohol  abuse.  The veteran's 
intelligence was considerably below average based on 
vocabulary and educational achievement.

Dr. Dingley stated that the veteran had probable mild mental 
retardation, extremely  limited coping skills, depression, 
generalized anxiety, panic attacks, and many of the sequelae 
of years of heavy ethanol addiction.  Pertinent diagnoses 
included alcohol abuse; current alcohol addiction, in 
remission; a generalized anxiety disorder; a panic disorder; 
a depressive disorder, not otherwise specified; and mild 
mental retardation.  A GAF scale score of 40 was assigned 
currently and during the past year.  Dr. Dingley further 
stated that it appeared that the veteran was:

functioning at least as well at the 
present time as he had at any time in 
the past 35 years.  His generalized 
anxiety, panic disorder, and depression, 
have remained essentially static since 
his discharge from the armed forces many 
years ago.  However, it would have been 
impossible to assess the extent of his 
anxiety or mood disorders until he 
achieved some measure of sobriety 
approximately 10 years ago.  There 
appears to be no rational basis, either 
from the clinic interview, or the 
records reviewed, for assigning a date 
of onset of these difficulties in 1999.  
The [veteran's] psychiatric status has 
remained essentially unchanged for many 
years and appears to be unchanged from 
the date of his application for VA 
benefits in 1990.  As outlined in [the 
July 1999 VA report of psychiatric 
examination and March 2001 VHA opinion] 
[the veteran] has had a generalized 
anxiety disorder since leaving the 
service.  Based upon all the medical 
records and his history, that disorder 
has been at the same disabling level 
from the time of his application for 
benefits in 1990 as it was when rated in 
1999 and remains at the same level 
today.  There is no medical basis for 
any lower rating to be assigned between 
1990 and 1999 than was assigned in 1999.  

VA treatment records dated from June 2002 to March 2004 
primarily show treatment for substance abuse, alcohol abuse, 
and complaints of abdominal pain.  Several of the treatment 
records indicate that the veteran was anxious and in October 
2003 the veteran was noted to have an anxiety disorder.

In February 2004, Brian Rines, PhD, stated that there was 
almost no clinical likelihood that the veteran was without an 
anxiety of clinical proportions between 1991 and 1999.  The 
psychologist diagnosed the veteran as having a generalized 
anxiety disorder and assigned a GAF score of about 43, 
stating that he would not have expected it to be much higher 
during the last year.

On VA examination in May 2004, the examiner provided a 
detailed description of the veteran's medical history.  
Mental status examination revealed that the veteran was alert 
and oriented to person, place, time, day, date, and 
situation.  He was shabbily dressed, with limited hygiene.  
The veteran showed typical signs of cerebral palsy.  The 
veteran had good eye contact.  His speech showed normal rate, 
rhythm and pitch though he initially spoke rather 
emphatically.  Affect was irritable and frustrated, though as 
the interview progressed the veteran become more and more 
complacent.  Mood was congruent with affect.  The veteran 
showed no signs of anxiety at all.  His thought was markedly 
tangential.  Short term and intermediate memory appeared 
intact.  The veteran denied delusions, hallucinations, or 
illusions.  His insight was limited.  The veteran's judgment 
was fair and he was goal oriented.  The examiner stated that 
the veteran did not meet the criteria for generalized anxiety 
disorder.  He noted that abuse of alcohol and a multitude of 
street drugs was pervasive before, during, and after service.  
The examiner stated that the veteran's psychiatric symptoms 
were due to the following diagnoses: alcohol dependence, 
alcohol-induced mood disorder, alcohol-induced psychotic 
disorder, rule out antisocial personality disorder, cerebral 
palsy, and history of pancreatitis.  The examiner noted that 
the veteran's GAF was 45 prior to service, 35 from 1991 to 
1999, and 65 currently.  The examiner stated that the GAF 
scores were not related to a generalized anxiety disorder.

The veteran was afforded another VA psychiatric examination 
in October 2004, by the same examiner who saw him in July 
1999.  The veteran complained that his anxiety was worse and 
that he could not sleep.  The veteran asserted that he could 
not focus and that he was a nervous wreck all the time.  He 
stated that he was doing better on the drinking, but that he 
was nervous all the time.  The veteran had poor 
concentration, but no delusions or hallucinations. His eye 
contact was poor.  His voice quavered.  The veteran denied 
suicidal or homicidal thoughts.  His personal hygiene was 
adequate.  The veteran was oriented times three.  Memory was 
impaired in terms of recent memory.  The veteran seemed to be 
preoccupied with his diagnoses of pancreatitis and cerebral 
palsy.  The veteran reported that he would sometimes have a 
panic attack in a crowd.  He stated that at times his mind 
went blank.  His mood was depressed and his sleep impaired.  
The diagnoses were generalized anxiety disorder and alcohol 
dependence, in partial remission.  The examiner opined that 
the veteran's GAF score prior to service was relatively high, 
probably in the 70 range.  He noted that during the 1990s the 
veteran worked at VA six hours a day, five days a week, in a 
sheltered program.  He had been seen at the Mental Health 
Clinic in those days on a regular basis for anxiolytic 
medication, and he had some difficulties with drinking during 
those years.  Based on that history, the examiner thought 
that the veteran's GAF was in the 50s range during the 1990s.  
He stated that the veteran's current GAF was 40.  The 
examiner noted that a GAF in the 70s would be associated with 
relatively high functioning, and a GAF in the 50s would be 
indicative of serious symptoms.  The examiner stated that the 
veteran currently had severe impairment of his industrial and 
social function and that his prognosis was guarded.  The 
examiner could not assign an etiology to the veteran's 
alcohol dependence.

At the veteran's VA mental disorders examination in July 
2007, the examiner noted that the veteran had been frequently 
in receipt of recent GAF scores in the range of 60 to 70.  
Some recent physician's notes suggested that the veteran's 
belief that he carried a diagnosis of pancreatitis was 
delusional.  The veteran currently lived by himself and had 
no roommates.  He also denied any significant relationships 
for the last 10 to 15 years.  He had been on SSA disability 
since 1979.  Mental evaluation at this time revealed that the 
veteran's mood was nervous and anxious.  He was found to 
ramble and to be preoccupied regarding the issue of 
pancreatitis and the pain and limitations it caused him.  He 
reportedly stayed in bed all day due to pain and watched TV, 
sometimes talking to people on the computer.  The veteran 
initially endorsed having panic attacks, but when asked to 
describe them, he described being angry and frustrated about 
his medical condition.  He denied feeling specifically 
depressed.  He denied any suicidal or homicidal ideation.  
The veteran also denied any hallucinations or significant 
cognitive changes.  In his summary, the examiner concluded 
that the veteran continued to evidence some mild symptoms of 
a generalized anxiety disorder.  The examiner did note that 
the veteran worried frequently about many issues, but this 
most prominently involved his physical condition, for which 
the examiner believed he had significant obsessional 
thoughts.  With regard to social and occupational 
limitations, it appeared to the examiner that his current 
limitations were primarily related to his physical condition 
and not to anxiety or other psychiatric issues.  The veteran 
reportedly maintained that he was in too much pain to go out, 
even though he would like to go out and looked forward to 
seeing other people.  Again, the examiner stated that he met 
the criteria for generalized anxiety disorder but that any 
limitations on functioning were relatively mild in nature.  

The Axis I diagnosis was generalized anxiety disorder, rule 
out delusional disorder, and the veteran was assigned a GAF 
of 70.  The examiner commented that the GAF score of 70 was 
indicative of mild symptoms of generalized anxiety disorder 
and that the veteran's specific symptoms of generalized 
anxiety disorder were not causing him any more than mild 
impairment at the present time.  

During the pendency of this claim, the regulations pertaining 
to the evaluation of psychiatric disorders were revised 
effective November 7, 1996.  See Schedule for Rating 
Disabilities; Mental Disorders, 61 Fed. Reg. 52,695 (1996) 
(codified at 38 C.F.R. §§ 4.125-4.130).

In VAOPGCPREC 7-2003, the General Counsel held that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date.

Considering the rating criteria in effect prior to November 
7, 1996, a 10 percent evaluation contemplates emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent rating 
contemplates definite impairment in the ability to establish 
or maintain effective or favorable relationships with people.  
By reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in definite industrial impairment.  A 50 percent evaluation 
for a psychoneurotic disorder contemplates that the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation contemplates 
that the ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
contemplates that the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9400 
(effective prior to November 7, 1996).

In Hood v. Brown, the Court stated that the term "definite" 
in 38 C.F.R. § 4.132 was qualitative in nature, whereas the 
other terms, e.g., "considerable" and "severe," were 
quantitative.  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  
The Court remanded the case in Hood to the Board for a 
statement of reasons or bases that would reflect how the term 
"definite" could be applied in a quantitative manner.  Id. 
at 304; 38 U.S.C.A. § 7104(d)(1) (West 1991).  In the wake of 
Hood, the VA General Counsel issued a precedent opinion 
concluding that "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represented a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  The term considerable, the criterion for a 
50 percent evaluation, was to be construed as "rather large 
in extent or degree."  VAOPGCPREC 9-93.  The Board is bound 
by this interpretation of the terms "definite" and 
"considerable."  38 U.S.C.A. § 7104(c) (West 1991).

The veteran's service-connected psychiatric disability is 
currently evaluated as 20 percent disabling, effective from 
August 28, 1991, to July 8, 1999, and at 60 percent from July 
9, 1999.  As was noted previously, the RO had deducted 10 
percent from the overall rating for this disability based on 
its determination that the veteran's generalized anxiety 
disorder that preexisted service was 10 percent disabling.

As was noted above, under the rating criteria in effect prior 
to November 7, 1996, a 100 percent evaluation is to be 
granted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities 
resulting in profound retreat from mature behavior; or when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Codes 9400.

Hence, the older rating criteria set forth three independent 
bases for granting a l00 percent evaluation, pursuant to 
Diagnostic Code 9400.  See Johnson v. Brown, 7 Vet. App. 95 
(1994). 

Prior to the establishment of service connection for this 
disability, the record already reflects a long history of 
unemployment back to 1977.  In addition, while there is an 
indication that the veteran volunteered at a mental health 
institute in January 1991, and worked part-time as a 
volunteer helping veterans as of October 1991 and May 1992, 
the record does not otherwise reflect actual employment since 
the establishment of service connection for generalized 
anxiety disorder effective from August 28, 1991.  Moreover, 
following VA hospitalizations in April, July, August, and 
October 1993, it was noted that the veteran was unemployable 
and disabled, and in October 1993, he was assigned a GAF 
score of 40/60.  In addition, although the veteran was 
described as employable in January 1994, he was again 
assigned a GAF of 40/60, and upon VA hospitalization in July 
1994, he was considered disabled from employment.  

The diagnosis was generalized anxiety disorder and alcohol 
addiction upon VA mental disorders examination on January 5, 
1995.  At that time, the VA mental disorders examiner stated 
that the veteran was unemployable, but did not indicate 
whether this was due to the generalized anxiety disorder or 
the alcohol addiction, or a combination of the two disorders.  
The examiner stated that the veteran's global functioning 
over the past year had been poor.  Subsequently, the veteran 
was again assigned GAF scores of 40 in July 1999, July 2001, 
and October 2004, all indicating that the veteran was unable 
to work.  See American Psychiatric Association Diagnostic and 
Statistical Manual of Mental Disorders (4th. ed., 1994) (DSM-
IV).  

Therefore, based on all of the foregoing, and despite the GAF 
score of 70 on VA examination on January 5, 1995, the Board 
will give the benefit of the doubt, and conclude that since 
the date of the establishment of service connection for 
generalized anxiety disorder on August 28, 1991, the veteran 
has been demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9400 (effective prior to 
November 7, 1996).  Consequently, the Board will assign an 
initial 100 percent schedular rating for this disorder based 
on the criteria in effective prior to November 7, 1996.  


ORDER

Entitlement to an initial evaluation of 100 percent for a 
generalized anxiety disorder is granted, subject to the law 
and regulations governing the payment of monetary benefits.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


